

116 HR 2311 IH: Anti-Lunch Shaming Act of 2019
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2311IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Ms. Haaland (for herself, Mr. Rodney Davis of Illinois, Ms. DeLauro, Mr. Luján, Ms. Moore, Mr. Fitzpatrick, Mrs. Watson Coleman, Ms. Kuster of New Hampshire, Mr. Lamb, Mr. Cárdenas, Ms. Torres Small of New Mexico, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to prohibit the stigmatization of
			 children who are unable to pay for meals.
	
 1.Short titleThis Act may be cited as the Anti-Lunch Shaming Act of 2019. 2.Prohibition on stigmatization of children who are unable to pay for mealsSection 9(b)(10) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(10)) is amended—
 (1)by striking (10) No physical and inserting the following:  (10)Discriminatory or stigmatizing treatment of children by schools (A)Discrimination based on eligibilityNo physical; and
 (2)by adding at the end the following:  (B)Stigmatization based on lack of funds or debt (i)Definition of covered childIn this subparagraph, the term covered child means a child who—
 (I)is a student at a school that participates in— (aa)the school lunch program established under this Act; or
 (bb)the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and (II) (aa)does not have funds to pay for a lunch or breakfast at the school; or
 (bb)has outstanding credit that was extended by a school food authority for a lunch or breakfast at the school.
								(ii)Requirements of school food authorities
 (I)In generalA school food authority shall not permit— (aa)the public identification or stigmatization of a covered child, such as by requiring the covered child to wear a wristband or display a hand stamp to identify the covered child as a covered child; or
 (bb)any requirement that a covered child, because of the status of the covered child as a covered child—
 (AA)perform chores or any other activity that is not required of students generally; or (BB)dispose of a lunch or breakfast after it has been served to the covered child.
									(II)Communications
 (aa)In generalSubject to item (bb), a school food authority shall require that any communication relating to an outstanding credit described in clause (i)(II)(bb) of a covered child shall be directed—
 (AA)to a parent or guardian of the covered child; and (BB)not to the covered child.
 (bb)LettersA school food authority may permit a requirement that a covered child deliver a letter addressed to a parent or guardian of the covered child that contains a communication described in item (aa), subject to the condition that the letter shall not be distributed to the covered child in a manner that stigmatizes the covered child..
 3.Sense of CongressIt is the sense of Congress that the Secretary of Agriculture should ensure that— (1) (A)to the maximum extent practicable, an application for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is distributed—
 (i)in an understandable and uniform format; and (ii)by not later than July 1 each year; and
 (B)a school food authority offers technical assistance to a parent or legal guardian to complete an application described in subparagraph (A);
 (2)each school food authority coordinates with— (A)the local educational agency liaison designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)) to ensure that homeless children and youths eligible to receive free lunches and breakfasts under section 9(b)(12)(A)(iv) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(12)(A)(iv)) receive those free lunches and breakfasts; and
 (B)the State agency responsible for administering the State plans under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 42 U.S.C. 470 et seq.) to ensure that foster children eligible to receive free lunches and breakfasts under section 9(b)(12)(A)(vii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(12)(A)(vii)) receive those free lunches and breakfasts; and
 (3)a school food authority that participates in the school lunch program or the school breakfast program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), respectively—
 (A)shall provide to a child who requests a lunch or breakfast a lunch or breakfast, regardless of whether the child—
 (i)has money to pay for the lunch or breakfast; or (ii)owes money for a lunch or breakfast;
 (B)shall not provide to a child who qualifies for a free or reduced price lunch or breakfast an alternate meal that is not provided to students generally; and
 (C)should explore innovative ways to use technology to improve and coordinate communications with parents and guardians with respect to functions such as—
 (i)prepayment for meals; (ii)checking balances for school meals;
 (iii)adding funds to accounts for school meals; (iv)addressing outstanding debt for school meals; and
 (v)sending automatic emails when an account balance is low. 